BY THE COURT.
If a judgment at law bp obtained by one person against another, and an injunction be applied for, the court will consider a service of the subpoena upon the attorney of the plaintiff at law, to be sufficient, if his client live out of the state. But the action at law by the defendant against the complainant, for slandering his title, la totally unconnected with the subject of controversy presented by this bill; and the court cannot consider the defendant’s attorney in that action, as representing him in this case. The motion for the injunction was with*250drawn, on the counsel for the defendant promising to advise his client not to commit waste;.